Judgment, Supreme Court, Bronx County (Julia Rodriguez, J.), entered November 5, 2012, in plaintiffs favor as against defendants New York City Transit Authority and Kirk B. Seung (defendants), unanimously affirmed, without costs.
The court correctly denied defendants’ motion to set aside the verdict. A jury verdict is properly set aside as against the weight of the evidence when “the jury could not have reached its verdict on any fair interpretation of the evidence” (McDermott v *593Coffee Beanery, Ltd., 9 AD3d 195, 206 [1st Dept 2004]). Here, the evidence presented at the retrial of this action allowed the jurors to rationally conclude that defendant Seung, the bus driver, was 100% responsible for the collision while the driver of the minivan was 0% liable. Plaintiff’s unrefuted expert testimony provided a reconstruction of the accident (explaining to the jury how the photographs in evidence indicate that the NYCTA bus driver was primarily at fault for the accident). Thus, we find that there is a valid interpretation of the evidence supporting the jury verdict.
We have considered defendants’ remaining arguments and find them unavailing.
Concur—Sweeny, J.P., Acosta, Saxe, Manzanet-Daniels and Clark, JJ.